    Exhibit 10.2    
Execution Version




AMENDMENT NO. 1 CREDIT AND SECURITY AGREEMENT
    This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
made as of this 21st day of October, 2020, by and among EXICURE, INC., a
Delaware corporation (“Parent”), as a Borrower, EXICURE OPERATING COMPANY, a
Delaware corporation (“Exicure Operating Company”), as a Borrower, MidCap
FINANCIAL Trust, as Agent (in such capacity, together with its successors and
assigns, “Agent”) and the financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders and Borrower have entered into that certain Credit and Security
Agreement, dated as of September 25, 2020 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement” and, as the same is amended hereby and as it may be further amended,
modified, supplemented and restated from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make certain advances of money and
to extend certain financial accommodations to Borrower in the amounts and manner
set forth in the Credit Agreement.


B.Borrower has informed Agent that it has a Deposit Account for the sole purpose
of securing Borrower’s obligations under the standby letter of credit for the
benefit of the landlord of the Borrower’s location at 2430 N. Halsted St.,
Chicago, Illinois 60614 and such Deposit Account contains cash and Cash
Equivalent in excess of $1,000,000 in violation of Section 6.6(a) of the
Original Credit Agreement, which such amount exceeds the limits set forth in the
definition of “Bank Services Collateral Accounts” of the Original Credit
Agreement and, therefore, constitutes an Event of Default pursuant to Sections
10.1(c) and 10.1(d) of the Credit Agreement (the “Specified Defaults”).


C.Borrower has requested, and Agent and Lenders have agreed, on and subject to
the terms and conditions set forth in this Agreement and the other Financing
Documents, to among other things, (a) amend certain provisions of the Original
Credit Agreement relating to the foregoing and (b) waive the Specified Defaults.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrower
hereby agree as follows:
1.Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).
2.Conditional Limited Waiver.
(a)At the request of and as an accommodation to the Borrower, subject to the
terms and conditions set forth herein, including without limitation the
conditions set forth in Section 5 hereof, Agent and the Lenders hereby waive the
Specified Defaults.
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



(b)The conditional limited waiver set forth in this Section 2 is effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Credit Agreement or of any
other Financing Document; (ii) prejudice any right that Agent or Lenders have or
may have in the future under or in connection with the Credit Agreement or any
other Financing Document; (iii) except with respect to the Specified Defaults,
constitute a consent to or waiver of any past, present or future Default or
Event of Default or other violation of any provisions of the Credit Agreement or
any other Financing Documents; or (iv) establish a custom or course of dealing
among any of the Credit Parties, on the one hand, or Agent or any Lender, on the
other hand.
3.Amendment to Original Credit Agreement. Subject to the terms and conditions of
this Agreement, including, without limitation, the conditions to effectiveness
set forth in Section 5 below, the Original Credit Agreement is hereby amended as
follows:
(a)Subsection (a) of Section 6.6 of the Original Credit Agreement is amended and
restated in its entirety as follows:
“(a)    Borrower shall, and shall cause each Credit Party to, provide Agent five
(5) Business Days prior written notice before establishing any Collateral
Account at or with any bank or financial institution. In addition, for each
Collateral Account that any Credit Party at any time maintains (and in
connection with any such Collateral Account established after the Closing Date,
prior to opening such Collateral Account), Borrower shall, and shall cause each
Credit Party to, cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Agent’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement, inter alia, (i) provides that,
upon written notice from Agent, such bank or financial institution shall comply
with instructions originated by Agent directing disposition of the funds in such
Collateral Account without further consent by Borrower and (ii) may not be
terminated without prior written consent of Agent. The provisions of the
previous sentence shall not apply to (x) Deposit Accounts exclusively used for
payroll, payroll taxes and, in Agent’s discretion, other employee wage and
benefit payments to or for the benefit of a Credit Party’s employees and
identified to Agent by Borrower as such; provided, however, that, the aggregate
balance in such accounts does not exceed the amount necessary to make the next
two (2) immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of Law with respect to such
accounts), (y) the Bank Services Collateral Accounts (subject, in each case, to
the limitations set forth in the definition thereof) and (z) the Citi Cash
Collateral Account (subject to the limitations set forth in the definition
thereof ((x), (y) and (z), collectively, “Excluded Accounts”). At all times
Borrower shall maintain one (1) or more separate Deposit Accounts to hold any
and all amounts to be used for payroll, payroll taxes and other employee wage
and benefit payments, and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.”
(b)The following definition of “Citi Cash Collateral Account” is hereby added to
Article 15 of the Original Credit Agreement in the appropriate alphabetical
order therein:
“Citi Cash Collateral Account” means the segregated Deposit Account separately
identified to Agent established by Borrower for the sole purpose of securing
Borrower’s
2
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



obligations under the standby letter of credit for the benefit of the landlord
of the Borrower’s location at 2430 N. Halsted St., Chicago, Illinois 60614 and
containing only such cash or Cash Equivalents that have been required to be
pledged to secure such obligations of Borrower; provided, that the aggregate
amount of cash and Cash Equivalents deposited in such Citi Cash Collateral
Account does not, at any time, exceed One Million Three Hundred Thousand Dollars
($1,300,000).
(c)Clause (g) of the definition of “Permitted Contingent Obligations” in Article
15 of the Original Credit Agreement is hereby amended by replacing the referent
to “One Million Dollars ($1,000,000)” therein with “One Million Three Hundred
Thousand Dollars ($1,300,000)”;
(d)The definition of “Permitted Liens” in Article 15 of the Original Credit
Agreement is amended by adding the following new clause (r) immediately after
clause (q) thereof:
“(r)    certificates of deposit and/or segregated cash collateral accounts
serving solely as collateral in connection with security deposit or letter of
credit obtained for the sole purpose of securing a lease of real property
permitted under clause (g) of the definition of “Permitted Contingent
Obligations”, provided that the aggregate amount of such certificates of deposit
or segregated cash collateral accounts does not exceed the aggregate amount of
such Permitted Contingent Obligations;”
4.Representations and Warranties; Reaffirmation of Security Interest. Borrower
hereby confirms that all of the representations and warranties set forth in the
Credit Agreement are true and correct in all material respects (without
duplication of any materiality qualifier in the text of such representation or
warranty) with respect to Borrower as of the date hereof except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof. Nothing herein is intended to impair or limit the validity, priority or
extent of Agent’s security interests in and Liens on the Collateral. Borrower
acknowledges and agrees that the Credit Agreement, the other Financing Documents
and this Agreement constitute the legal, valid and binding obligation of
Borrower, and are enforceable against Borrower in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.
5.Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:
(a)Agent shall have received (including by way of facsimile or other electronic
transmission) a duly authorized, executed and delivered counterpart of the
signature page to this Amendment from Borrower, Agent and the Lenders;
(b)all representations and warranties of Borrower contained herein shall be true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date; provided, however, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
3
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



materiality in the text thereof (and such parties’ delivery of their respective
signatures hereto shall be deemed to be its certification thereof); and
(c)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents.
6.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of its
respective current and former directors, officers, shareholders, agents, and
employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each of their respective parents, subsidiaries, affiliates,
members, managers, shareholders, directors, officers and employees, and each of
their respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, that the Releasing Parties (or
any of them) has against the Released Parties or any of them (whether directly
or indirectly), based in whole or in part on facts, now known or of which the
Releasing Parties would reasonably be expected to know, existing on or before
the date hereof, that relate to, arise out of or otherwise are in connection
with: (i) any or all of the Financing Documents or transactions contemplated
thereby or any actions or omissions in connection therewith or (ii) any aspect
of the dealings or relationships between or among any Borrower, on the one hand,
and any or all of the Released Parties, on the other hand, relating to any or
all of the documents, transactions, actions or omissions referenced in clause
(i) hereof, in each case, based in whole or in part on facts now known to exist
before the First Amendment Effective Date. Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and each Lender’s decision
to enter into this Agreement and agree to the modifications contemplated
hereunder, and has been relied upon by Agent and Lenders in connection
therewith. Without limiting the terms and conditions set forth in the Credit
Agreement, the general release set forth in this Section 6 shall not extend to,
and shall not include, any obligations of Agent and the Lenders to make the
Credit Extensions after the date of this Agreement to Borrower in accordance
with the terms of the Credit Agreement.
7.No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.
8.Affirmation. Except as specifically amended pursuant to the terms hereof,
Borrower hereby acknowledges and agrees that the Credit Agreement and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrower. Borrower covenants and agrees to comply
with all of the terms, covenants and conditions of the Credit Agreement and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or
4
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions.
9.Miscellaneous.
(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrower.
(b)GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).
(c)WAIVER OF JURY TRIAL. BORROWER, AGENT AND THE LENDERS PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. BORROWER, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(d)Incorporation of Credit Agreement Provisions. The provisions contained in
Article 12 (Choice of law; venue and jury trial waiver) and Section 13.2
(Indemnification) of the Credit Agreement are incorporated herein by reference
to the same extent as if reproduced herein in their entirety.
(e)Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(f)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto. In furtherance of the foregoing, the words “execution”,
“signed”, “signature”, “delivery” and words of like import in or relating to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law,
5
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.  As used herein,
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or other record. 
(g)Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(h)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(i)Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]



6
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.


AGENT:    MIDCAP FINANCIAL TRUST,
    
By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:     /s/ Maurice Amsellem
Name:     Maurice Amsellem
Title:     Authorized Signatory






LENDERS:    MIDCAP FINANCIAL TRUST,
    
By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:    /s/ Maurice Amsellem
Name:     Maurice Amsellem
Title:     Authorized Signatory


7
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



LENDERS:        SILICON VALLEY BANK
    


By:     /s/ Kristine Rohmer
Name:     Kristine Rohmer
Title:     Vice President II


8
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



LENDERS:        ELM 2018-2 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By:    /s/ John O’Dea
Name:     John O’Dea
Title:     Authorized Signatory




            ELM 2020-3 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By:    /s/ John O’Dea
Name:     John O’Dea
Title:     Authorized Signatory




9
MidCap / Exicure / Amendment No. 1


--------------------------------------------------------------------------------



BORROWER:                    EXICURE, INC.



By:/s/ David GiljohannName:David GiljohannTitle:Chief Executive Officer

EXICURE OPERATING COMPANY

By:/s/ David GiljohannName:David GiljohannTitle:Chief Executive Officer







10
MidCap / Exicure / Amendment No. 1
